    Case 6:19-cv-01179-PGB-LRH Document 5 Filed 07/02/19 Page 1 of 7 PageID 24




                                UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION

VPNETWORKS, LLC,

                           Plaintiff,

v.                                                              Case No: 6:19-cv-1179-Orl-40LRH

COLLECTIVE 7, INC. and TEFINCOM
S.A.,

                           Defendants.


                                         RELATED CASE ORDER
                                        AND TRACK TWO NOTICE
          It is hereby ORDERED that, no later than fourteen days from the date of this Order,

counsel and any pro se party shall comply with Local Rule 1.04(d), and shall file and serve a

certification as to whether the instant action should be designated as a similar or successive case

pursuant to Local Rule 1.04(a) or (b). The parties shall utilize the attached form Notice of

Pendency of Other Actions. It is

          FURTHER ORDERED that, in accordance with Local Rule 3.05, this action is designated

a Track Two case. All parties must comply with the requirements established in Local Rule 3.05

for Track Two cases. Counsel and any unrepresented party shall meet within forty-five (45)

days1 after service of the complaint upon any defendant for the purpose of preparing and filing a

Case Management Report. The Case Management Report must be filed within seven (7) days2

of the case management conference. The parties shall utilize the Case Management Report

form located at the Court's website www.flmd.uscourts.gov under 'Judicial Information' and

under assigned Judge Paul G. Byron, United States District Judge. Unless otherwise ordered



1
    This forty-five day period supersedes the sixty days set forth in Local Rule 3.05(c)(2)(B).
2
    This seven day period supersedes the fourteen days set forth in Local Rule 3.05(c)(2)B).
 Case 6:19-cv-01179-PGB-LRH Document 5 Filed 07/02/19 Page 2 of 7 PageID 25



by the Court, a party may not seek discovery from any source before the meeting. Fed. R. Civ.

P. 26 (d); Local Rule 3.05(c)(2)(B). Plaintiff is responsible for serving a copy of this notice and

order with attachments upon each party no later than fourteen days after appearance of the party.

July 2, 2019

         ROY B. DALTON, JR.                                      PAUL G. BYRON
         Roy B. Dalton, Jr. [37]                                 Paul G. Byron [40]
       United States District Judge                         United States District Judge

        CARLOS E. MENDOZA
        Carlos E. Mendoza [41]
       United States District Judge

         G. KENDALL SHARP                                   PATRICIA C. FAWSETT
         G. Kendall Sharp [18]                               Patricia C. Fawsett [19]
   Senior United States District Judge                  Senior United States District Judge

      GREGORY A. PRESNELL                                       JOHN ANTOON II
        Gregory A. Presnell [31]                                John Antoon II [28]
   Senior United States District Judge                  Senior United States District Judge

          ANNE C. CONWAY
         Anne C. Conway [22]
   Senior United States District Judge

         LESLIE R. HOFFMAN                                     GREGORY J. KELLY
        Leslie R. Hoffman [LRH]                               Gregory J. Kelly [GJK]
     United States Magistrate Judge                       United States Magistrate Judge

          THOMAS B. SMITH                                        DANIEL C. IRICK
         Thomas B. Smith [TBS]                                 Daniel C. Irick [DCI]
     United States Magistrate Judge                       United States Magistrate Judge

           DAVID A. BAKER
          David A. Baker [DAB]
     United States Magistrate Judge



Attachments: Notice of Pendency of Other Actions [mandatory form]
             Case Management Report [mandatory form]
             Magistrate Judge Consent / Letter to Counsel
             Magistrate Judge Consent Form / Entire Case
             Magistrate Judge Consent / Specified Motions
 Case 6:19-cv-01179-PGB-LRH Document 5 Filed 07/02/19 Page 3 of 7 PageID 26



Web Case Management Form: www.flmd.uscourts.gov [mandatory form]

Copies to:   All Counsel of Record
             All Pro Se Parties
 Case 6:19-cv-01179-PGB-LRH Document 5 Filed 07/02/19 Page 4 of 7 PageID 27




                             UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

VPNETWORKS, LLC,

                        Plaintiff,

v.                                                            Case No: 6:19-cv-1179-Orl-40LRH

COLLECTIVE 7, INC. and TEFINCOM
S.A.,

                        Defendants.


                        NOTICE OF PENDENCY OF OTHER ACTIONS
         In accordance with Local Rule 1.04(d), I certify that the instant action:

_____     IS            related to pending or closed civil or criminal case(s) previously filed in this
                        Court, or any other Federal or State court, or administrative agency as
                        indicated below:
                        _______________________________________________________
                        _______________________________________________________
                        _______________________________________________________
                        _______________________________________________________

_____ IS NOT            related to any pending or closed civil or criminal case filed with this Court,
                        or any other Federal or State court, or administrative agency.

      I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER ACTIONS
upon each party no later than fourteen days after appearance of the party.


Dated:



_____________________________
Counsel of Record or Pro Se Party
   [Address and Telephone]
Case 6:19-cv-01179-PGB-LRH Document 5 Filed 07/02/19 Page 5 of 7 PageID 28
          Case 6:19-cv-01179-PGB-LRH Document 5 Filed 07/02/19 Page 6 of 7 PageID 29
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                   UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Middle District of Florida

                   VPNETWORKS, LLC                                      )
                              Plaintiff                                 )
                        v.                                              )     Civil Action No.        6:19-cv-1179-Orl-40LRH
               COLLECTIVE 7, INC., et al.                               )
                           Defendants                                   )


           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

       Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to
conduct all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment.
The judgment may then be appealed directly to the United States court of appeals like any other judgment of this
court. A magistrate judge may exercise this authority only if all parties voluntarily consent.

        You may consent to have your case referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be revealed
to any judge who may otherwise be involved with your case.

         Consent to a magistrate judge’s authority. The following parties consent to have a United States
magistrate judge conduct all proceedings in this case including trial, the entry of final judgment, and all post-
trial proceedings.

           Parties’ printed names                              Signatures of parties or attorneys                        Dates




                                                             Reference Order
      IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all
proceedings and order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P.
73.


Date:
                                                                                            District Judge’s signature




                                                                                             Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a
United States magistrate judge. Do not return this form to a judge.
         Case 6:19-cv-01179-PGB-LRH Document 5 Filed 07/02/19 Page 7 of 7 PageID 30
AO 85A (Rev. 01/09) Notice, Consent, and Reference of a Dispositive Motion to a Magistrate Judge


                                 UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Middle District of Florida

                 VPNETWORKS, LLC                                       )
                           Plaintiff                                   )
                      v.                                               )       Civil Action No. 6:19-cv-1179-Orl-40LRH
             COLLECTIVE 7, INC., et al.                                )
                         Defendants                                    )

    NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

       Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available
to conduct all proceedings and enter a final order dispositive of each motion. A magistrate judge may
exercise this authority only if all parties voluntarily consent.

        You may consent to have motions referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be revealed
to any judge who may otherwise be involved with your case.

       Consent to a magistrate judge’s consideration of a dispositive motion. The following parties consent
to have a United States magistrate judge conduct any and all proceedings and enter a final order as to each
motion identified below (identify each motion by document number and title).

               Motions:




         Parties’ printed names                            Signatures of parties or attorneys                                Dates




                                                           Reference Order

      IT IS ORDERED: The motions are referred to a United States magistrate judge to conduct all
proceedings and enter a final order on the motions identified above in accordance with 28 U.S.C. § 636(c).

Date:
                                                                                                   District Judge’s signature


                                                                                                    Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a
United States magistrate judge. Do not return this form to a judge.
